Title: [In Congress, Spring 1776, and Thomas Paine]
From: Adams, John
To: 


      In the Course of this Winter appeared a Phenomenon in Philadelphia a Star of Disaster (Disastrous Meteor), I mean Thomas Paine. He came from England, and got into such company as would converse with him, and ran about picking up what Information he could, concerning our Affairs, and finding the great Question was concerning Independence, he gleaned from those he saw the common place Arguments concerning Independence: such as the Necessity of Independence, at some time or other, the peculiar fitness at this time: the Justice of it: the Provocation to it: the necessity of it: our Ability to maintain it &c. &c. Dr. Rush put him upon Writing on the Subject, furnished him with the Arguments which had been urged in Congress an hundred times, and gave him his title of common Sense. In the latter part of Winter, or early in the Spring he came out, with his Pamphlet. The Arguments in favour of Independence I liked very well: but one third of the Book was filled with Arguments from the old Testiment, to prove the Unlawfulness of Monarchy, and another Third, in planning a form of Government, for the seperate States in One Assembly, and for the United States, in a Congress. His Arguments from the old Testiment, were ridiculous, but whether they proceeded from honest Ignorance, or foolish Superstition on one hand, or from will-full Sophistry and knavish Hypocricy on the other I know not. The other third part relative to a form of Government I considered as flowing from simple Ignorance, and a mere desire to please the democratic Party in Philadelphia, at whose head were Mr. Matlock, Mr. Cannon and Dr. Young. I regretted however, to see so foolish a plan recommended to the People of the United States, who were all waiting only for the Countenance of Congress, to institute their State Governments. I dreaded the Effect so popular a pamphlet might have, among the People, and determined to do all in my Power, to counter Act the Effect of it. My continued Occupations in Congress, allowed me no time to write any thing of any Length: but I found moments to write a small pamphlet which Mr. Richard Henry Lee, to whom I shewed it, liked so well that he insisted on my permitting him to publish it: He accordingly got Mr. Dunlap to print it, under the Tittle of Thoughts on Government in a Letter from a Gentleman to his Friend. Common Sense was published without a Name: and I thought it best to suppress my name too: but as common Sense when it first appeared was generally by the public ascribed to me or Mr. Samuel Adams, I soon regretted that my name did not appear. Afterward I had a new Edition of it printed with my name and the name of Mr. Wythe of Virginia to whom the Letter was at first intended to have been addressed. The Gentlemen of New York availed themselves of the Ideas in this Morsell in the formation of the Constitution of that State. And Mr. Lee sent it to the Convention of Virginia when they met to form their Government and it went to North Carolina, New Jersey and other States. Matlock, Cannon, Young and Paine had influence enough however, to get their plan adopted in substance in Georgia and Vermont as well as Pennsilvania. These three States have since found them, such Systems of Anarchy, if that Expression is not a contradiction in terms, that they have altered them and made them more conformable to my plan.—Paine soon after the Appearance of my Pamphlet hurried away to my Lodgings and spent an Evening with me. His Business was to reprehend me for publishing my Pamphlet. Said he was afraid it would do hurt, and that it was repugnant to the plan he had proposed in his Common Sense. I told him it was true it was repugnant and for that reason, I had written it and consented to the publication of it: for I was as much afraid of his Work as he was of mine. His plan was so democratical, without any restraint or even an Attempt at any Equilibrium or Counterpoise, that it must produce confusion and every Evil Work. I told him further, that his Reasoning from the Old Testament was ridiculous, and I could hardly think him sincere. At this he laughed, and said he had taken his Ideas in that part from Milton: and then expressed a Contempt of the Old Testament and indeed of the Bible at large, which surprized me. He saw that I did not relish this, and soon check’d himself, with these Words “However I have some thoughts of publishing my Thoughts on Religion, but I believe it will be best to postpone it, to the latter part of Life.” This Conversation passed in good humour, without any harshness on either Side: but I perceived in him a conceit of himself, and a daring Impudence, which have been developed more and more to this day.... The third part of Common Sense which relates wholly to the Question of Independence, was clearly written and contained a tollerable Summary of the Arguments which I had been repeating again and again in Congress for nine months. But I am bold to say there is not a Fact nor a Reason stated in it, which had not been frequently urged in Congress. The Temper and Wishes of the People, supplied every thing at that time: and the Phrases, suitable for an Emigrant from New Gate, or one who had chiefly associated with such Company, such as “The Royal Brute of England,” “The Blood upon his Soul,” and a few others of equal delicacy, had as much Weight with the People as his Arguments. It has been a general Opinion, that this Pamphlet was of great Importance in the Revolution. I doubted it at the time and have doubted it to this day. It probably converted some to the Doctrine of Independence, and gave others an Excuse for declaring in favour of it. But these would all have followed Congress, with Zeal: and on the other hand it excited many Writers against it, particularly plain Truth, who contributed very largely to fortify and inflame the Party against Independence, and finally lost us the Allens, Penns, and many other Persons of Weight in the Community. Notwithstanding these doubts I felt myself obliged to Paine for the Pains he had taken and for his good Intentions to serve Us which I then had no doubt of. I saw he had a capacity and a ready Pen, and understanding he was poor and destitute, I thought We might put him into some Employment, where he might be usefull and earn a Living. Congress appointed a Committee of foreign affairs not long after and they wanted a Clerk. I nominated Thomas Paine, supposing him a ready Writer and an industrious Man. Dr. Witherspoon the President of New Jersey Colledge and then a Delegate from that State rose and objected to it, with an Earnestness that surprized me. The Dr. said he would give his reasons; he knew the Man and his Communications: When he first came over, he was on the other Side and had written pieces against the American Cause: that he had afterwards been employed by his Friend Robert Aitkin, and finding the Tide of Popularity run pretty strong rapidly, he had turned about: that he was very intemperate and could not write untill he had quickened his Thoughts with large draughts of Rum and Water: that he was in short a bad Character and not fit to be placed in such a Situation.— General Roberdeau spoke in his favour: no one confirmed Wither-spoons Account, though the truth of it has since been sufficiently established. Congress appointed him: but he was soon obnoxious by his Manners, and dismissed.
      There was one Circumstance, in his conversation with me about the pamphlets, which I could not Account for. He was extreamly earnest to convince me, that common Sense was his first born: declared again and again that he had never written a Line nor a Word that had been printed before Common Sense. I cared nothing for this but said nothing: but Dr. Witherspoons Account of his Writing against Us, brought doubts into my mind of his Veracity, which the subsequent histories of his Writings and publications in England when he was in the Custom house, did not remove.
      
      At this day it would be ridiculous to ask any questions about Tom Paines Veracity, Integrity or any other Virtue.
     